Title: To John Adams from William Wenman Seward, 4 September 1785
From: Seward, William Wenman
To: Adams, John


          
            Sr:
            No. 6. Warwick Street Charingcross. 4th. Sepr. 1785
          
          Permit me to return you my sincere thanks, for your obliging information in Answer to what I before took the liberty of Addressing to you.— it now falls to my lot (pursuant to direction) to communicate to you certain inclosed resolutions enter’d into since, at a meeting of associated Irish Gentlemen, in this City, (principaly Merchants), who have done me the honour of nominateing me their Secretary.
          They have directed me so to do, for the purpose of more speedily & effectualy makeing known their sentiments for the mutual advantage of both their Country & your’s:—to preserve a most cordial connection between each, I am authorized to declare is their warmest inclination.
          I shall be always happy when any opportunity thus presents it’self to me of conveying to you in a public manner any testimony of that affection between Ireland & America, which so perfectly corresponds wch. my wishes, as conducive to the true Interest of both.—
          And remain wth: sincere respect / Sr. / Yr. most Obedt. / very Hb. Servt.
          
            Wm: Wenman Seward.
          
         
          ENCLOSURE
          
            Hay Market London
          
          At a meeting of the Irish Association (pursuant to adjournment) September 2d: 1785
          
          Resolved Unanimously
          That we behold with detestation the late attempt made agt. the Liberties of our Country in the propositions lately offer’d to the Irish Parliament for adjusting the commercial system between Great Britain & Ireland:—and we sincerely congratulate our fellow Countrymen now resideing there, on the happy defeat of a scheme so execrable.
          That it appears to us to be the intention of great Britain to prevent as much as possible a communication of Trade between Ireland & America, (a matter of the highest importance to both Countries.)— From which reason we are induced to think that the speedy introduction thereof, by the exportation of American produce to Ireland, and a general commerce between our Country & the united States, would be at this crisis peculiarly advantageous.
          That we will to the utmost of our power contribute to the establishment of such connection & commerce, by every means wch. our property & Industry can effect.— And that these our Resolutions be forwarded by the secretary of this meeting to his excellency the American Ambassador in this Country for his consideration.
          That the same be publish’d in some of the Irish Papers.
          
            (Copd) signed by Order W: W: Seward Secry.
          
        